TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00093-CV



Sohan Kumar Singh, Appellant

v.

USA Federal Credit Union, Appellee




FROM THE COUNTY COURT OF AT LAW NO. 1 OF TRAVIS COUNTY
NO. 287617, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

                        Sohan Kumar Singh has failed to prosecute this appeal.  Both the trial court clerk and
the reporter have informed this Court that he failed to pay or make arrangements to pay for their
respective records.  By letter dated March 29, 2006, this Court requested that Singh submit a status
report regarding this appeal by April 10, 2006.  The letter warned that failure to file the report would
result in dismissal of this appeal for want of prosecution.  Singh has neither resolved the payment
issue with the records nor filed a status report.  We dismiss this appeal for want of prosecution.  Tex.
R. App. P. 37.3(b),  42.3.
 
                                                                                                                                                             
                                                                        G. Alan Waldrop, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Dismissed for Want of Prosecution
Filed:   May 17, 2006